Title: To Benjamin Franklin from Charles Carroll of Carrollton, 7 May 1781
From: Carrollton, Charles Carroll of
To: Franklin, Benjamin


Dear Sir/
Annapolis 7th May 1781
It is with pleasure I embrace the oppertunity afforded me by Mr. Ridley of renewing our correspondence, and of assuring you of the continuance of my esteem and friendship for you— I presume you are not unacquainted with Mr Ridley’s character and person: his being appointed Commercial Agent for this State is proof of his attachment to our cause and country and of the opinion publickly entertained of his ability and inclination to serve us. Your zeal and anxiety to promote the interest of these confederated States in general, will, I am persuaded, lead you to afford Mr. Ridley all the assistance, which the influence of your public & private character may enable you to give, so as to render his services to this State in particular as useful & extensive as possible. Besides this public motive, a personal regard for Mr. Ridley, when you come to be well acquainted with him, I am sure, will induce you to befriend him with your experience and advice. I have known Mr. Ridley from a boy, and his character & conduct have been always such as to intitle him to the esteem & regard of all well acquainted with him.
I refer you to Mr. Ridley for a full and particular detail of all internal concerns, the State of parties, finances, trade, agriculture, price of labour, domestic manufactures, & military operations— Every year encreases the enemies of Great Britain, yet her ministers obstinately persevere in a war which may thoroughly break the power of that nation, but from the prosecution of which they can now no longer hope to derive any national advantage: unless indeed they expect a miraculous interposition of Providence in their favor: but neither the justice of their cause, or the modes they pursue to support it, seem to afford them any rational ground for such expectation: for in proportion to the decrease of their power, their resentment and malice encrease; of this, the manner in which they carry on the war at present, is a speaking proof. They robb & murder, lay waste & burn without provocation or even the pretence of necessity. Families are stript of their apparel, their beds torn away from under them, even children are rifled of their trinkets, and dwellings burnt out of meer wantonness, or resentment.— Surely such proceedings, when generally known, will sink the character of the british Nation below that even of the Huns & Vandals, and render them justly odious to all Europe. When will that Nation regain its senses? It is high time for it to revive from its delirium— How intoxicating are wealth & power! To judge from the experience of the past, nothing can teach wisdom to, & render a wealthy, ambitious, & powerful People just & moderate, but adversity. Adversity humbled Lewis the 14th, opened his eyes, and discovered to him, too late, the folly of ambition: his arrogance and ambition, the consequences of his power & former successes leagued almost All Europe against him: England was one of the foremost to take the alarm, and was loudest in invectives against the pride & ambition of the french Monarch; this was but as yesterday, yet in spight of so recent an example, the english Monarch without the power of Lewis, and without his virtues, wh. in some degree attoned for his vices, is pursuing the same steps. Excuse this reflection— I hope you still enjoy your health & that flow of spirits, which used to make your company so agreeable to your friends and acquaintances.
I shall never forget the pleasing hours we passed together on our way to Canada. Since I have mentioned that country I can’t help expressing my wish that the Canadians were confederated with us: but perhaps this must be the work of some future day, in the mean time I hope measures will be taken in the treaty of peace to reduce Canada to much narrower bounds, than the british Parliament lately gave it, and to define with precision those bounds: I want the remainder of my days to glide on in peace; that yours may yet be long & happy is the sincere wish of Dear Sir yr. affectionate hum. Servant
Ch Carroll of Carrollton
 
Addressed: To / The Honorable / Doctor Benjamin Franklin / Paris
